Citation Nr: 1126502	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-22 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as a result of herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for vitiligo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. L.H.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in Hartford, Connecticut.  A transcript of the proceeding has been associated with the claims file.

The issues of entitlement to service connection for diabetes mellitus, an acquired psychiatric disorder, to include PTSD and depression, memory loss, and vitiligo are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's hypertension is etiologically related to a disease, injury, or event in service, to include herbicide exposure; hypertension did not manifest in service or within one year of discharge.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for hypertension, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated July 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2009).  The July 2009 VCAA letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The July 2009 notice also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any additional relevant treatment records for VA to obtain.  The Board finds that the record contains sufficient evidence to make a decision on the Veteran's claim.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the Veteran has not been provided with a VA examination relating to his claim.  The Board finds, however, that no VA examination is required in this case because there is no credible lay or medical evidence of onset in service or a continuity of symptomatology since service, and no competent evidence otherwise linking it to service.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from August 1964 to August 1967, including service in Japan.  The Veteran claims that he incurred hypertension as a result of exposure to Agent Orange in service.  He testified at the Board hearing in December 2010 that for a 10-day period during his service in Okinawa, Japan, he unloaded cargo that included 55-gallon drums of a substance he believed to be Agent Orange that looked like "liquidy jello" and oily, that did not appear to be gasoline, diesel fuel, motor oil, or heating oil, and which spilled onto his clothing.  He has also asserted different circumstances of potential Agent Orange exposure in Okinawa, which are discussed in more detail below.

Recent VA treatment records and private treatment records reflect that the Veteran has been followed for diagnosed hypertension.  See, e.g., VA Treatment Record, March 2008; Private Treatment Record, Dr. R.G., June 2009.

As noted above, the Veteran asserts that his hypertension was caused by herbicide exposure in Okinawa, Japan.  In that regard, the Board acknowledges that, in the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides presumptive service connection for certain listed diseases.  See also 38 U.S.C.A. § 1116.  The Board notes, however, that the diseases listed in 38 C.F.R. § 3.309(e) do not include hypertension.  The Board notes that the Secretary "has determined that a positive association does not exist" between herbicide exposure and hypertension based on available occupational and environmental studies to date.  See VA, Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32540 (Jun. 8, 2010).  Therefore, even if exposure to herbicide agents was established in this case, there can be no presumptive service connection for hypertension based on herbicide exposure.  

The Board also notes that there is no lay or medical evidence in the claims file of any hypertension in service or within one year of service so as to allow for presumptive service connection as a chronic disease under 38 C.F.R. § 3.309(a).

The Veteran is not, however, precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran's service treatment records are silent as to any exposure to any herbicide agents in service or any elevated blood pressure or hypertension.  A July 1967 separation examination report reflects that the Veteran's blood pressure reading was only 132/68.

The first evidence of hypertension in the claims file is an October 1986 private treatment record prepared by Dr. R.G. that reflects that the Veteran's blood pressure reading was 138/94, and a diagnosis of labile hypertension was recorded.  A November 1986 treatment record reflects a blood pressure reading of 156/98, and the Veteran was prescribed Modurectic for treatment.  Private treatment records dated through June 2009 reflect that Dr. R.G. has continued to follow the Veteran for diagnosed hypertension.  None of these records, however, include any opinion as to the etiology of the Veteran's hypertension.

The Board also acknowledges that a February 2011 VA Agent Orange Registry examination report reflects that the Veteran reported being exposed to Agent Orange in service in Okinawa, Japan, and that he was diagnosed with hypertension.  The examiner did not, however, provide any opinion linking the Veteran's hypertension to service or to Agent Orange exposure.  Rather, the examiner noted that the Veteran had diabetes mellitus, a presumptive condition in cases of herbicide exposure, but that absent elevated microalbumin documentation, it is not presumptively connected to diabetes mellitus.

The Board notes that the only evidence of record suggesting any relationship between the Veteran's hypertension and his active service are the Veteran's own statements asserting Agent Orange exposure in Okinawa and his opinion that such exposure caused his hypertension.  The Board finds, however, that even if exposure were presumed, the Veteran is not competent to etiologically link his hypertension to herbicide exposure.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as noted above, the Secretary "has determined that a positive association does not exist" between herbicide exposure and hypertension based on available occupational and environmental studies to date.  See VA, Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32540 (Jun. 8, 2010).  

In addition, the Board further finds that there is no credible evidence of actual exposure in service.  With regard to the Veteran's alleged exposure to Agent Orange, the Board notes that the Veteran's testimony at the Board hearing regarding unloading what he believed, based on its appearance and consistency, to be barrels of Agent Orange in service in Okinawa is merely speculative at best, and it is not consistent with the Veteran's statements made in July 2009 shortly after he filed his claim, i.e., that he came into contact with Agent Orange on base in Okinawa because it was sprayed at the warehouse where he worked, and also at the rifle range and embarkation school, which alleged contacts were never mentioned by the Veteran at the Board hearing.  See also Statement, May 2010.  In light of the changing accounts regarding the Veteran's alleged exposure to Agent Orange, the Board finds that it lacks credibility and probative value.  The Board adds that there is no evidence that the Veteran ever served in Vietnam, nor does he assert any such service, such that herbicide exposure may not be presumed in this case.  38 C.F.R. § 3.307(a)(6)(iii).

Finally, the Board finds the fact that the Veteran was not diagnosed with hypertension until more than 20 years post-service to weigh heavily against his alleged association to service.  See Maxson v. Gober, 230 F.3d  1330, 1333 (2000).  

In summary, the Board finds that the preponderance of the evidence is against granting service connection for hypertension, to include as due to Agent Orange exposure, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hypertension is denied.



REMAND

A.  Diabetes Mellitus

The Veteran claims that he incurred diabetes mellitus as a result of exposure to Agent Orange in Okinawa.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.  

As discussed above, in the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides presumptive service connection for certain listed diseases, which diseases include diabetes mellitus.  As discussed in detail above, however, the Board finds that there is no credible evidence of any herbicide exposure in service, not even sufficient to warrant further development regarding such alleged exposure.  The Board adds that the Veteran's personnel records do not reflect any service in the Republic of Vietnam, and the Veteran has never asserted any service in Vietnam, such that exposure to herbicides may not be presumed.  38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the Board will not address presumptive service connection, or direct service connection, based on herbicide exposure any further herein.

With regard to whether the Veteran otherwise has diabetes mellitus that had its onset in service or is otherwise related to service, a March 2007 private treatment record from Dr. R.G. reflects diagnosed diabetes mellitus, type II.  Cf. Letter, Dr. R.G., July 2009 (which apparently noted the diagnosis as dating back to 1993 in error); Private Treatment Record, September 2000 (noting negative history for diabetes); Vet Center Health History Data Sheet, August 1994 (Veteran reported taking three medications, but no history of diabetes or any diabetic medications).  Recent treatment records from Dr. R.G. reflect that the Veteran continued to be followed for diabetes mellitus.  See Private Treatment Record, Dr. R.G., June 2009; see also VA Treatment Record, March 2008.  The Board notes that an October 1966 service treatment record reflects that the Veteran's two-hour postprandial blood sugar (glucose) test revealed a blood sugar level of 90 mg/dl, and that he was referred for further evaluation.  A subsequent October 1966 service treatment record reflects that the Veteran reported losing 15 pounds over the past year, and that he had symptoms of thirst and frequency of urination as well as low back pain.  A diagnosis of "rule-out diabetes" was recorded, and a fasting blood sugar test was ordered.  Another October 1966 treatment record reflects that the Veteran's fasting blood sugar was 125 mg/dl, and another two-hour postprandial blood sugar (glucose) test was ordered, although the Board notes that there is no further record of any blood sugar testing having been performed in service.

The Veteran has not been provided with a VA examination relating to his claim for service connection for diabetes mellitus.  In light of the above evidence of currently diagnosed diabetes mellitus and the October 1966 service treatment records including a diagnosis of rule-out diabetes, the Board finds that a remand is necessary to provide the Veteran with a VA examination before a decision can be made on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (VA medical examination is required where evidence "indicates" that "symptoms of a disability" may be related to service).

B.  Acquired Psychiatric Disorder, to Include PTSD and Depression

The Veteran claims that he has an acquired psychiatric disorder, to include PTSD and depression, as a result of service.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.

The Board notes that the Veteran originally filed his claim as for "PTSD," but in light of the medical evidence of record and the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal more broadly as for an acquired psychiatric disorder, to include PTSD and depression.  In addition, while the Board acknowledges that the RO adjudicated the Veteran's claims for PTSD and "memory loss" together as one claim, the Board will address the two separately herein in light of certain assertions made by the Veteran attributing his memory loss to Agent Orange exposure, not just his PTSD, as explained in greater detail below (the Board notes that these issues were claimed separately by the Veteran).

One of the Veteran's reported stressors involves witnessing several marines being treated for severe injuries they sustained in Vietnam.  The Veteran reports that he had served with these particular marines back in San Diego in 1965 for 45 days, and then he spent 18 days aboard the USNS Gaffey with them in November 1965, but that these marines disembarked in Vietnam and the Veteran was one of four marines who went to Okinawa, Japan.  See Statement, July 2009; Board Hearing Transcript at 14-15.  The Veteran also reports feeling chronic guilt over having not served in Vietnam himself.  The second stressor reported by the Veteran involves his contacts with certain marines when he returned to Quantico, Virginia, which marines he reports had been badly injured in Vietnam.

Private treatment records from Dr. M.Z. dated from May 1993 to June 2009 reflect that the Veteran has been followed for diagnosed depression and anxiety (although anxiety was not diagnosed until January 2000).  See also Private Treatment Records, Dr. R.G., September and November 1993.  A December 2010 letter from Dr. L.H. of the Vet Center (who testified at the Veteran's Board hearing) reflects that she also opined that the Veteran met the diagnostic criteria for PTSD (as well as depression) based on his reported stressor of seeing wounded marines in Okinawa who were in combat in Vietnam.  The Board also notes that an October 1966 service treatment record reflects a diagnosis of possible depressive reaction.

As noted by the RO in its October 2009 rating decision, the Veteran's service records do not indicate that the Veteran ever served in combat, and, likewise, the Veteran has never asserted that he was in combat in service.  The RO denied the Veteran's claim based, in part, on the fact that there was no verified in-service stressor.  The Board notes, however, that being exposed to soldiers who had been injured in Vietnam is consistent with having served in Okinawa, Japan, during that period.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to show presence during a stressful event, evidence need not demonstrate that a Veteran actually was present during the event if the evidence shows that his unit was present during the event.  Pentecost v. Principi, 16 Vet. App. 124, 128 (Vet. App. May 24, 2002).  

In light of the above evidence of currently diagnosed depression, anxiety, and PTSD, the in-service diagnosis of possible depressive reaction, the likelihood that he was in the presence of wounded soldiers while in Okinawa, and the letter from Dr. L.H. of the Vet Center linking the Veteran's PTSD to his reported stressor of seeing wounded marines in Okinawa, the Board finds that a remand to afford the Veteran a mental health VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (VA medical examination is required where evidence "indicates" that "symptoms of a disability" may be related to service).

C.  Memory Loss

The Veteran essentially claims that he has memory loss as a result of service, to include as secondary to an acquired psychiatric disorder.  See Private Treatment Records, May 1993, February 1994, March 1994, April 1996.  The Veteran also testified at the Board hearing that his memory loss has its onset in service.  See Board Hearing Transcript at 21.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.

The Board acknowledges that the Veteran has a long history of diagnosed cognitive issues, including memory loss and difficulty concentrating, reflected in private treatment records in the claims file dating back to May 1993.  Several of these records reflect varying opinions as to whether the Veteran's cognitive issues are of psychological origin, such as due to depression, versus organic brain disease such as early dementia.  Recent VA treatment records dated from January 2008 to June 2010 reflect that the Veteran has undergone neurological and psychological testing relating to his complaints of memory problems.

The Veteran testified at the Board hearing that he has not worked since 1993 due to his memory problems.  See Transcript at 19.  In that regard, the Board notes that various private treatment records indicate that the Veteran has applied for disability benefits with the Social Security Administration (SSA) relating to his memory problems.  See, e.g., Private Treatment Records, May 1996, July 1996, November 2001.  When VA is put on notice of the existence of SSA records potentially relevant to a Veteran's claim, VA should seek to obtain those records.  See 38 U.S.C.A. § 5103A(a)(1), (b); 38 C.F.R.§ 3.159(c); Hayes v. Brown, 9. Vet. App. 67, 73-74 (1996).  Therefore, a remand is necessary so that an attempt may be made to obtain any SSA records potentially relating to the Veteran's claimed memory loss disability.

D.  Vitiligo

The Veteran claims that he has vitiligo that had its onset in service.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.

September 2003 and March 2004 private treatment records reflect diagnosed vitiligo, and January 2005 to March 2005 private treatment records reflect that the Veteran underwent phototherapy treatment (the Board acknowledges that Dr. R.G. appears in his July 2009 letter to report that the Veteran was diagnosed with vitiligo in 1993, but this date appears to be in error as his own records reflect a diagnosis in 2003).  The Veteran testified at the Board hearing that his vitiligo had its onset in service, and that he had not sought treatment recently because the phototherapy treatment in the past (in 2005) was not effective.  See Transcript at 12-13.

The Veteran has not been provided with a VA examination relating to his claimed vitiligo.  The Board notes that vitiligo is a unique type of skin disorder, the symptoms of which are capable of lay observation.  Based thereon, as the Veteran has testified that he has vitiligo that had its onset in service, and because several private treatment records dated reflect diagnosed vitiligo, the Board finds that a VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's VA treatment records dated from January 2008 to present and associate them with the claims file.  If any of these records are found to be unavailable, please make a notation of such in the claims file.

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder (including the October 1966 service treatment records reflecting diagnosed rule-out diabetes) must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current diabetes mellitus disability had its onset in service or is otherwise related to service (please note that exposure to Agent Orange has not been established).  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the Veteran's diabetes mellitus is not found to be related to service, please explain the rationale for such opinion.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Schedule the Veteran for a VA psychiatric examination.  Ask the examiner to identify all psychiatric disorders.  A diagnosis of PTSD under DSM-IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  The claims folder (including the October 1966 service treatment record) should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  Also, the examiner should be asked to elicit a complete history from the Veteran.  The examiner must provide a complete rationale for all findings.  

As to any other psychiatric disorders identified on examination, ask the examiner to please provide an opinion as to whether it is at least as likely as not that each disorder identified is related to service.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  Obtain any and all of the Veteran's pertinent SSA records and associate them with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

6.  After the above development in paragraph (1) has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his vitiligo.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current vitiligo condition had its onset in service, or is otherwise related to service (please note that exposure to Agent Orange has not been established).  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the Veteran's vitiligo is not found to be related to service, please explain the rationale for such opinion.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

7.  Perform any additional development deemed necessary, and then readjudicate the Veteran's claims.  If his claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


